Filed 6/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 93







State of North Dakota, 		Plaintiff and Appellee



v.



Charles Edward Butcher, 		Defendant and Appellant







No. 20120403







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable John Charles Irby, Judge.



AFFIRMED.



Per Curiam.



Tracy J. Peters and Ryan J. Younggren, Assistant State’s Attorneys, P.O. Box 2806, Fargo, N.D. 58108, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant; submitted on brief.



State v. Butcher

No. 20120403



Per Curiam.

[¶1]	Charles Butcher appeals a criminal judgment entered on a jury’s verdict finding him guilty of conspiracy to commit robbery.  On appeal, Butcher argues the evidence was insufficient to sustain a conviction of guilt.  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner